AMENDMENT TO THE ADVISORS SERIES TRUST CUSTODY AGREEMENT THIS AMENDMENT dated as of the 6th day of December, 2012, to the Custody Agreement, dated as of June 6, 2006, as amended (the "Agreement"), is entered by and between Advisors Series Trust, a Delaware statutory trust (the "Trust") on behalf of its separate series listed on Exhibit R attached hereto (as amended from time to time), and U.S. Bank National Association, a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the funds of a series of the Trust; and WHEREAS, Article XV, Section 15.2 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit R is hereby superseded and replaced with Amended Exhibit R attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANK, N.A. By: /s/Douglas G. Hess By: /s/Michael R. McVoy Name: Douglas G. Hess Name: Michael R. McVoy Title: President Title: Senior Vice President Huber 1 Amended Exhibit R to the Advisors Series Trust Custody Agreement Name of Series Huber Capital Equity Income Fund Huber Capital Small Cap Value Fund Huber Capital Diversified Large Cap Value Fund Multiple Series Trust DOMESTIC CUSTODY SERVICES FEE SCHEDULE at October 25, 2011 Annual Fee Based Upon Market Value Per Fund* 1.00 basis point on average daily market value Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees $per book entry DTC transaction $per principal paydown $per short sale $per US Bank repurchase agreement transaction $per option/future contract written, exercised or expired $per book entry Federal Reserve transaction $per mutual fund trade $per physical transaction $per Cedel/Euroclear transaction $per disbursement (waived if U.S. Bancorp is Administrator) $per Fed Wire $per margin variation Fed wire $per segregated account per year ·A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. ·No charge for the initial conversion free receipt. ·Overdrafts – charged to the account at prime interest rate plus 2. Plus Out-Of-Pocket Expenses – Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, extraordinary expenses based upon complexity, and all other out-of-pocket expenses. Fees are billed monthly. * Subject to annual CPI increase, Milwaukee MSA. Advisor’s Signature not required at December 6, 2012 as the domestic or global custody fees are not changing. Huber 2 Amended Exhibit R (continued) to the Advisors Series Trust Custody Agreement GLOBAL SUB-CUSTODIAL SERVICES – Huber Capital ANNUAL FEE SCHEDULE at August, 2007 Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All $ Latvia Gov't Bonds $ Australia All $ Lebanon All $ Austria Equities/Bonds $ Lithuania All $ Austria Depo Receipt $ Luxembourg All $ Austria non ATS ALL $ Malaysia All $ Bahrain All $ Mali All $ Bangladesh All $ Malta All $ Belgium All $ Mauritius All $ Benin All $ Mexico All $ Bermuda All $ Morocco All $ Bolivia All $ Namibia All $ Botswana All $ Netherlands All $ Brazil All $ New Zealand All $ Bulgaria All $ Niger All $ Burkina Faso All $ Nigeria All $ Canada All $ Norway All $ Chile All $ Oman All $ China-Shanghai All $ Pakistan All $ China-Shenzhen All $ Palestinian All $ Columbia All $ Panama All $ Costa Rica All $ Peru All $ Croatia All $ Philippines All $ Cyprus All $ Poland All $ Czech Republic All $ Portugal All $ Denmark All $ Qatar All $ EASDAQ All $ Romania All $ Ecuador All $ Russia Equities/Bonds $ Egypt All $ Russia MINFIN $ Estonia All $ Senegal All $ Euromarkets All $ Singapore All $ Finland All $ Slovak Republic All $ France All $ Slovenia All $ Germany All $ South Africa All $ Ghana All $ South Korea All $ Greece All $ Spain All $ Guinea Bissau All $ Sri Lanka All $ Hong Kong All $ Swaziland All $ Hungary All $ Sweden All $ Iceland All $ Switzerland All $ India All $ Taiwan All $ Indonesia All $ Thailand All $ Ireland All $ Togo All $ Israel All $ Trinidad & Tobago All $ Italy All $ Tunisia All $ Ivory Coast All $ Turkey All $ Jamaica All $ United Kingdom All $ Japan All $ Ukraine All $ Jordan All $ Uruguay All $ Kazakhstan Equities $ Venezuela All $ Kazakhstan Bonds $ Zambia All $ Kenya All $ Zimbabwe All $ Latvia Equities/Bonds $ Base Fee A monthly base charge of $ is waived until total net assets reach $ per fund. *Any Non-Eurobond assets held in CEDEL and Euroclear will be charged at the local market price quote. ** All fees quoted are payable monthly Huber
